 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanneryWarehousemen,Food Processors,Driversand HelpersLocal Union No. 788,affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America, In-dependentandMarston Ball. Case 19-CB-1547April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,JENKINS, AND KENNEDYOn November 9, 1970, Trial Examiner Herman Cor-enman issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Em-ployer filed exceptions to the Trial Examiner's Decisionand a supporting brief.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that Respondent,CanneryWarehousemen, Food Processors, Driversand Helpers Local Union No. 788, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent,La Conner, Washington, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's Recommended Order.''In footnote 18 of the Trial Examiner's Decision, substitute "20" for"10" days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon a chargefiled June 8, 1970, by Marston Ball, an individual, againstCanneryWarehousemen, Food Processors, Drivers andHelpers Local Union No. 788, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, herein called theRespondent, the General Counsel of the National Labor Re-lations Board on July 15, 1970, issued a complaint allegingthat Respondent violated Section 8 (b)(1)(A) and (3) of theNational Labor Relations Act, as amended, herein called theAct. The answer filed by the Respondent denied engaging inthe unfair labor practices alleged in the complaint.This proceeding with all parties represented by counsel washeard before me at Seattle, Washington, on September 15,1970. All parties were accorded an opportunity to produceevidence, and to examine and cross-examine witnesses, toargue orally and to present briefs. Briefs by counsel for Gen-eral Counsel, the Respondent, and the Charging Party havebeen submitted and they have been carefully considered.Upon the entire record in the case and from my observa-tion of the witnesses while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERIt is established by the pleadings, and I find, that San JuanIslands Cannery, herein called the Employer, is a Washing-ton corporation engaged at La Conner, Washington, in proc-essing and canning food products. In the course of its businessoperations, it annually sells goods and services valued inexcess of $500,000 and purchases and causes to be trans-ported directly across state lines goods and materials valuedin excess of $50,000. Accordingly, I find that the Employeris engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaningof Section2(5) of the Act.qI. THE UNFAIR LABOR PRACTICESA. The Issues and the BackgroundIt is established by the pleadings that during all timesmaterial to these proceedings the Respondent and the Em-ployer were parties to a collective-bargaining agreement cov-ering the Employer's employees which,inter alia,containeda grievance and arbitration procedure for the settlement ofany differences as to the interpretation of the agreement orany grievances arising thereunder. On August 11, 1969, twoemployees, namely Julianne Johnson and Cindi Shane, weredischarged by their forelady. The Union contested the dis-charges through the contract's grievance and arbitrationprocedure, and pursuant thereto a hearing was held beforeArbitrator Cornelius J. Peck, at Mount Vernon, Washington,on December 30, 1969.Marston Ball, the charging individual in this proceeding,was called as a witness by the Employer in the aforesaidarbitration hearing. Ball was employed as a utility mainte-nance man and at times as a crew leader in the packingseason. He was a member of the Respondent Union as werethe two girls whose grievances were before the arbitrator. Itis stipulated and agreed between the parties that at the arbi-tration hearing Ball testified under oath "to the effect thatJulianne Johnson, one of the grievants, worked on the carrotline for San Juan Island Cannery in 1968 and her perform-ance then was unsatisfactory."It was further stipulated by the parties that Julianne John-son notified the Respondent Union through its attorney, butnot under oath, that she did not even work on the carrot linein 1968. It was further stipulated that Julianne Johnson wasemployed by the Employer during the canning season of 1968which ended sometime in late August 1968. She was rehiredin July 1969 with the commencement of the canning seasonand continued to work until her discharge on August 11,1969.190 NLRB No. 5. CANNERY WAREHOUSEMEN, LOCAL UNION 788Under date of January 30, 1970, the arbitrator issued hisaward in which he found in pertinent part that:The Employer discharged Julianne Johnson and CindiShane on August 11, 1969 for what in the opinion of itsauthorized representatives constituted lack of capabilityand competence, and this opinion of the authorized rep-resentatives of the Employer constituted just cause fordischarge within the meaning of the collective bargain-ing agreement.'Relying on language in article X of the contract whichprovides: "The Company, however, reserves the right to dis-charge any person in its employ if incapable or incompetent.The Company shall be the judge of competency," the arbitra-tor concluded that the aforesaid contract provision makes itquite clear that the Employer can discharge for what in itsjudgment is a lack of competency. Accordingly, the arbitratorsustained the Employer's action in discharging the two girls.On or about March 10, 1970, Walter F. Tunks, the Union'ssecretary-treasurer and chief executive officer, notified Ball byundated registered letter that the Union's executive boardhad decided to try him on March 20, 1970, on charges stem-ming from his testimony before Arbitrator Peck above re-ferred to.The charges preferred by Mr. Tunks were as follows:I.Failure to abide by the provisions of ARTICLE XIX,Section E subsections (a) and (b) of the Bylaws of Can-nery Warehousemen Food Processors Drivers and Help-ers.II.Failure to abide by the Obligation attached to and madepart of theAPPLICATIONand AUTHORIZATIONBLANK signed July 11, 1962 when you applied foradmission to this Local Union 788.III.Failure to abide by the provisions of the CONSTITU-TION of the INTERNATIONAL BROTHERHOODOF TEAMSTERS;ARTICLE XIX Section 6(2) Violation of oath of loyalty to the Local Union andthe International Union.(5)Abuse of fellow members or officers by written ororal communications.(8) Any action which is disruptive of or interferes withthe performance or obligations of other members or Lo-calUnions under collective bargaining agreements.IV.Giving false and misleading testimony on December 30,1969 in an Arbitration Proceeding between this LocalUnion 788 and San Juan Island Cannery before a qua-lified Arbitrator Cornelius Peck.It is not in dispute that the gravamen of the charges leveledagainst Ball by the Union is contained in paragraph IV abovereading as follows:'The arbitrator recites in his decision that the forelady and personnelsupervisor who participated in the discharge completed a form with copiessupplied to the two employees, the Union and the personnel office indicatingthat the two girls had been discharged for" . . . lack of ability," and for"... misconduct" with explanation under remarks: "The girl was repeatedlyurged to work more and talk less; she did not respond properly."25Giving false and misleading testimony on December 30,1969 in an Arbitration Proceeding between this LocalUnion 788 and San Juan Island Cannery before a qua-lified Arbitrator Cornelius Peck.Paragraphs I, II, and III of the charges are in the natureof union conclusionary assumptions that by giving such tes-timony before the arbitrator, Ball, in some manner violatedhis union obligations.'Ball attended his March 20 trial before the executive board.Under date of March 25, 1970, the Union's executive boarddirected a letter to Ball notifying him that he had been foundguilty of paragraphs I, II, and III of the charges. With respectto paragraph IV, the executive board's finding was as follows:Paragraph IV The accusation of giving false and mis-leading testimony is held in abeyance. Brother Ballhas again stated that Julianne Johnson was to the bestof his belief and knowledge working on the carrot lineduring 1968. Miss Johnson has asserted that she infact did not work on the carrot line in 1968. Since itis the opinion of the trial board that there is no wayto truthfully answer this question it is held in abey-ance.The executive board imposed a $100 fine on Bail, "of which$75 was suspended for a period of 2 years, provided: thatBrother Marston Ball does not engage in any future actionsrelated to the charges for a period of 2 years."Under date of April 3, 1970, Marston Ball's counsel,Charles R. Twede, attorney-at-law, directed a letter to theexecutive board of the Union taking exception to their March25, 1970, finding in which they held in abeyance a finding onthe crucial charge in paragraph IV of the charges.Mr. Twede's letter in pertinent part reads as follows:As to the charges contained in Paragraph IV, whereinit is alleged by Walter F. Tunks, Secretary-Treasurer,that Marston Ball was guilty of giving false and mislead-ing testimony on December 30, 1969 in an arbitrationproceeding between this local union 788 and San JuanCounty Cannery before a qualified arbitrator, CorneliusPeck, and he does dispute strongly your decision.According to Mr. Tunks' letter of March 25, 1970,you found as to this charge, "The accusation of givingfalse and misleading testimony is held in abeyance.Brother Ball has again stated that Julianne Johnson wasto the best of his belief and knowledge working on thecarrot line during 1968. Miss Johnson has asserted thatshe, in fact, did not work on the carrot line in 1968. Sinceit is the opinion of the trial board that there is no wayto truthfully answer this question it is held in abeyance."Gentlemen, I refer you to the By-Laws of the CanneryWarehousemen, Food Processors, Drivers and Helpers,Local Union No. 788, at page 41, subparagraph c., underXX entitled CHARGES AND TRIALS.c.RIGHTS OF THE ACCUSED. Throughout theproceedings, there shall be a presumption of inno-cence in favor of accused. Clear and convincing evi-dence must be presented to support the charges, andthe accused shall have the right to present his ownevidence, rebut testimony against him, present wit-nesses favorable to him and cross-examine adversewitnesses.'Thus, art. XIX, sec. E, subsecs. (a) and (b) of the Union's bylawsobligates members to abide by the bylaws and International constitution andauthorizes the Union to act as exclusive collective-bargaining representa-tive. The obligation contained in the application for membership and author-ization blank contains among other language the member's obligation to be"charitable in judgment of my brother members, and will never from self-motives wrong a brother, or see him wronged if in my power to prevent it." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDI submit to you as officers of your local union thatyour own By-Laws make it mandatory since the accuserdid not prove this charge against Mr. Ball by clear andconvincing evidence that you must find Marston Ballinnocent of the charges made in Paragraph IV. I respect-fully submit on behalf of Marston Ball that you have noright to hold this question in abeyance. It is your dutyto make a decision on the basis of the evidence presentedat the trial and since the accuser failed to prove by clearand convincing evidence that Marston Ball was guilty ascharged, it is your absolute duty to dismiss those chargesagainst him and find him innocent.I respectfully request, on behalf of your member, Mar-ston Ball, that this matter be taken up by the ExecutiveBoard at its earliest opportunity and I would appreciatereceiving word as to when your board meets again toconsider this question.Under date of April 14, 1970, Mr. Tunks directed a letterto Ball referring to Mr. Twede's letter of April 3, 1970, andnotifying Ball that the executive board would reconvene as atrial body on May 4, 1970, at 7 p.m., for the purpose ofconcluding the "procedural matter called to its attention byMr. Charles Twede." The letter notified Ball of his right toattend the proceedings. The hearing reconvened on May 4 asscheduled. Attending this reconvened hearing were the Un-ion executive board, Mr. Tunks, Mr. Ball, and two of hisfellow workers. According to the credible and uncontradictedtestimony of Ball, Mr. Tunks "opened up by stating he hadbeen advised by his own attorney that paragraph IV of theunion's charge could not be held in abeyance, and they hadtheir choice of either calling this girl back and putting her onone side of the table and me [Ball] on the other, examiningthe two of us to determine which one was telling the truth orthey could drop the charges." During the course of the meet-ing, Tunks also said, according to the credible testimony ofBall: "Marston, you know there is an unwritten law that oneunion member does not testify against another member."'Under date of May 6, 1970, Tunks directed the followingletter to Ball:This letter is sent to advise you the Executive Boardof Local 788 has pursuant to its meeting held with youon May 4, 1970, reconsidered its findings on ParagraphIV of its original findings mailed to you on March 25,1970.The decision of the executive boardis asfollows:Paragraph IV.The charges of Paragraph IV are dismissed with-out any findings.Since the findings of the original trial in regards toParagraph I, II, and III were guilty as charged, it sus-tains the fine of $100.00 (one-hundred) dollars of which$75.00 (seventy-five) dollars is suspended for a period of2 (two) years; provided that you do not engage in anyfurther actions related to the charges for a period of 2(two) years.It is undisputed that Ball did not exercise his right ofappeal under the established intraunion procedure, althoughadvised by Tunks of his right of appeal. After consulting withhis attorney, Ball filed unfair labor practice charges with theNational Labor Relations Board on June 8, 1970.Analysis and ConclusionaryFindingsThe question for determination is whether the Union'sconduct in fining Ball for giving testimony adverse to uniongrievant Johnson in the arbitration proceeding thereby vi-olated Section 8(b)(1)(A) and (3) of the Act.In itspost hearing brief, Respondent's counsel makes thefollowing concession:At the outset, we emphasize that, although we canfind absolutely no authority for it, we conceded the va-lidity of the crux of General Counsel's legal argument.That is, we agree that a union which disciplines em-ployees for testifying in arbitration proceedings violatesSection 8(b)(1)(A) of the Act because such activity in theface of our national labor policy favoring arbitration.Further, we agree that upon a showing (which is absenthere) that the Union has interfered with the employees'ability to participate in a contractual arbitration proce-dure, a violation of Section 8(b)(3) has been made out.Drawing theissuebetween the General Counsel and theRespondent, the Respondent's posthearing brief states theissue asfollows:Where we part company with the General Counsel isin the unsupported allegation that in this case, the em-ployee,Marston Ball, was charged and disciplined fortestifying in the arbitration hearing and further the ass-ertion the union has no remedy against members who dotestify falsely.It is now firmly established that a labor organization, underthe proviso to Section 8(b)(1)(A), may in certain instancesfine an employee-member for violating union rules relating tothe acquisition or retention of membership.' But the Boardand the Supreme Court have held that the proviso to Section8(b)(1)(A) does not license the labor organization to expel orlevy fines for every infraction of intraunion rules. Thus, wherelabor organizations have levied disciplinary fines or expelledmembers for filing unfair labor practice charges with theNLRB without first exhausting intraunion procedures, theBoard' and the Supreme Court' have held that internal unionrules must yield to the overriding public policy of preservingaccess to the Board's remedial processes without the re-straints of union discipline or reprisal. InN. L.R.B. v. Marine& Shipbuilding Workers, supra,the Supreme Court declaredthe rule as follows:A healthy interplay of the forces governed and pro-tected by the Act means that there should be as great afreedom to ask the Board for relief as there is to petitionany other department of government for a redress ofgrievances. Any coercion used to discourage, retard, ordefeat that access is beyond the legitimate interests of alabor organization.Union disciplinary fines for working behind a picket linehave also been proscribed in instances where the union ruleviolates the no-strike clause of a collective-bargaining agree-ment' or coerces an employer in the selection of his represen-tatives for the purposes of collective bargaining or the adjust-'The witness, Donald E. Hicks, a fellow employee present at the May4 hearing corroborates Ball's testimony concerning this remark made byTunks. Tunks' testimony concerning this remark was as follows:I told Mr. Ball for practical reasons the true brotherhood would noteven have to have that in there, but we did know that it was necessaryand there was nothing unwritten about it period.... The substance ofthe law is a member testifying falsely about seeing another Teamstermember mistreated. That is the substance of it."WisconsinMotor Corp.,145 NLRB 1097;Allis-Chalmers Mfg. Co.,149NLRB 67;Scofield, et al. v. N.L.R.B.,,394 U.S. 423;N.L.R.B. v. Allis-Chalmers Mfg.Co., 388 U.S. 175;Arrow Development Co.,185 NLRB No.22.Chas. S. Skura,148 NLRB 679.N.L.R.B.v.Marine & ShipbuildingWorkers Union,391 U.S.418 (ex-pulsion).NationalGrindingWheelCompany, Inc.,176 NLRB No. 89. CANNERY WAREHOUSEMEN, LOCAL UNION 788ment of grievances' or where a fine was imposed on strike-breaking employees who had resigned their union member-ship before crossing the picket line to report for work;' orimposed a fine on a union member for filing a decertificationpetition with the Board10 or fined him for circulating a decer-tification petition;" or for giving damaging testimonyagainstthe union in a prior unfair labor practice proceeding."The principles behind Board and court decisions holdingthat intraunion rules must yield to the overriding policy ofmaintaining free and unobstructed access to the Board with-out fear of union reprisal, by analogy, are applicable in theinstant case.Arbitration is the keystone to industrial peace in the day-to-day application and interpretation of the collective-bar-gaining agreement, and its integrity without impediment hasbeen sanctioned by the Supreme Court in the Steelworkerstrilogy." It is essential to the existence of the arbitrationprocess that witnesses testify before the arbitrator withoutfear of reprisal from either the employer or the union. TheBoard, too, recognizing the importance of preserving the in-tegrity of arbitration, defers to it where it meets standardsannounced inSpielberg Mfg. Co.,112 NLRB 1080, and othercases."Conduct by an employer or a labor organization whichdestroys the integrity of the contractual arbitration clause, ineffect, nullifies that clause in violation of Section 8(d) of theAct. When committed by a labor organization, such conductviolates Section 8(b)(3) of the Act.15In the case at bar, although it was formally charged byunion officer Tunks that Ball had given "false and misleadingtestimony at the arbi -ation proceeding," the Union Execu-tive Board, which conducted the hearing and sat in judgmenton the matter, dismissed that count of the charge. Neverthe-less, the Executive Board fined Ball $25. It is reasonable toconclude, and I find, that the action of the Union's ExecutiveBoard in finding Ball guilty of the fi.. t three counts of thecharges was based on the fact that Ball had given adversetestimonyagainsta union member in the arbitration proceed-"N.L.R.B. v. Sheet Metal Workers Local 49 (General Metal ProductsInc.),430 F. 2d 1348, (C.A. 10), and cases cited at fn. 2, enfg. 178 NLRBNo. 24 - where the union fine violated Sec. 8(b)(1)(B) of the Act.Boeing Co.,185 NLRB No. 23.°Blackhawk Tanning Co.,178 NLRB No. 25 - where the Board heldthat when a union only fines a member because he has filed a decertificationpetition (rather than to expel him) the effect is not defensive and can onlybe punitive-to discourage members from seeking such access to the Board'sprocesses." Smith Lee Co.182 NLRB No. 129." Spitler-Demmer, Inc.,184 NLRB No. 64." United Steelworkers ofAmerica v. American Mfg. Co.,363 U.S. 564;United Steel Workers of America v.Warrior & Gulf Navigation Co.,363U.S. 574;United Steelworkers ofAmerica v. Enterprise Wheel & Car Corp.,363 U.S. 593. InSteelworkers v.Warrior Navigation Co.,363 U.S. 574, theCourt in emphasizing the importance of arbitration to industrial peace said:We held inTextile Workers v. Lincoln Mills,353 U.S. 448,40 LRRM2113, 2120... That the policy to be applied in enforcing this type ofarbitration was that reflectedin our nationallabor laws. Id at 456-457.The present federal policy is to promote industrial stabilization throughthe collective bargainingagreement.... A major factor in achievingindustrial peace is theinclusionof a provision for arbitration of griev-ances in the collectivebargainingagreement.... Complete effectuationof the federal policy is achieved when the agreement contains both anarbitration provision for unresolvedgrievancesand an absolute prohibi-tion of strikes, the arbitration agreement being thequid pro quofor theagreementnot to strike." See, e.g.,International Harvester Co.,138 NLRB 923, affd. 327 F.2d784 (C.A.9);Dubo Mfg. Co.,142 NLRB 431;Raleys Inc.,143 NLRB 256." ComparePlumbers Local 280,184 NLRB No. 44;Milk, Ice CreamDrivers, etc. Local No. 783, Teamsters,147 NLRB 264;UMWA (McCoyCoal Co.),165 NLRB 592.27ing.No other inference appears. It is reasonable to concludethat,because of his testimony,Ball was found by the unionexecutive board to have violated his obligation to be "charita-ble in judgment of my brother members, and will never fromself motives wrong a brother or see him wronged if in mypower to prevent it." This conclusion is buttressed by theremarks made by Tunks during Ball's trial before the execu-tive board in which he said, "Marston,you know there is anunwritten law that one union member does not testify againstanother member."Upon all of the evidence,I am persuaded,and I find, thatBall was charged,tried,and fined for giving testimony ad-verse to the Union's position before the arbitrator.Such ac-tion,I find coerced and restrained Ball and other employeesin the exercise of their Section 7 rights in the same mannerand to the same extent that similar intraunion discipline re-strains and coerces employees exercising their rights to fileunfair labor practice charges or give testimony in unfair laborpractice proceedings before the Board.Cf.N. L.R. B. v.Ma-rine ShipbuildingWorkers Union,supra; Charles S. Skura,supra;andSpitler-Demmer, Inc., supra.In agreement with the General Counsel,I also find that theUnion, by its conduct in charging, trying, and fining Ball forgiving adverse testimony before Arbitrator Peck,therebyrefused to bargain in violation of Section 8(b)(3) of the Act.The conduct of the Union in disciplining Ball for givingtestimony adverse to the grievant before the arbitrator tendedto obstruct and impair the contractual arbitration proce-dures. If either the employer or the Union were permitted totake reprisal against witnesses before the arbitrator,the integ-rity of the arbitration process would be destroyed and thearbitration clause perverted.The Respondent Union arguesin its brief that"the evidence supports the union assertionthat charges were brought because he (Ball)gave alleged falseand misleading testimony at the arbitration hearing."I do notdoubt that the union charges issued on Tunks' belief that Balltestified falsely. I find,however,that there was not sufficientbasis for the Union to make such a serious charge16 againstBall. I am not prepared to hold that a labor organization isprohibited by the Act from taking any form of disciplineagainst a member who gives perjured testimony in an arbitra-tion proceeding,but I am of the opinion that we need notreach that question in the instant case, as there is a totalabsence of any proof that Ball's testimony before ArbitratorPeck was false or perjured.Moreover,a conclusion that tes-timony was perjured,in my opinion, would be warranted onlyafter a conviction in a criminal prosecution before a court ofcompetent jurisdiction.In summary therefore I find that the Respondent, in charg-ing, trying, and fining Ball because of his testimony beforeArbitrator Peck thereby engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and(3) of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaningof Section 2(5) of the Act.2.The Employer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.3.By charging, trying, andfiningMarston Ball because hegave testimony adverse to the Respondent's grievance onbehalf of Julianne Johnson, a member of the Respondent" The charge of false testimony was based only on an unsworn sideremark by the grievant Johnson that she did not work on the carrot line in1968, in contradiction to Ball's sworn testimony that she did. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, in contractual arbitration proceedings, the Respond-ent restrained and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act in violation of the provi-sions of Section 8(b)(1)(A) of the Act; and impaired the integ-rityof the arbitration clause in the collective-bargainingagreement, thereby violating Section 8(d) and 8(b)(3) of theAct.4.By engaging in the aforesaid conduct, Respondent hasengaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. To remedy the coercive andrestrainingeffect upon all employee-members by the trialprocedure and the resultingfine againstMarston Ball, it isrecommended that Respondent be required to rescind the fineagainstMarston Ball, to expunge from its records all refer-ences to the fine, and to notify all members of the rescissionof such fine and of their right to testify in arbitration proceed-ingsunder the collective-bargainingagreementwithout fearof being charged, tried, or fined for doing so, such notices tobe posted at Respondent's office and hall and at San JuanIslands Cannery's place of business providing the latter iswilling.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDERRespondent, Cannery Warehousemen, Food Processors,Drivers and Helpers Local Union No. 788, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Restraining and coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act, by charging,trying, fining, or otherwise disciplining, its members becausethey gave testimony adverse to the Union's position in arbi-tration procedures under a collective-bargaining agreement,and by such conduct therebyimpairingthe integrity of arbi-tration procedures under a collective-bargaining agreement.(b) In any like or related manner restraining and coercingemployees in the exercise of their rights guaranteed in Section7 of the Act, or refusing to bargain with an employer inviolation of Sections 8(d) and 8(b)(3) of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Rescind the fine against Marston Ball and expungefrom Respondent's records all reference to the fine; and ifsuch fine has been paid, make reimbursement to Marston Ballthe amount of the payment with interest at 6 percent.(b) Post, in the Respondent's business offices and meetinghalls, copies of the attached notice marked "Appendix.""" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes. In the event that theBoard's Order is enforced by a judgment of a United States Court of Ap-peals, the words in the notice reading "Posted by Order of The NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aCopies of such notice on forms provided by the RegionalDirector for Region 19, after being duly signed by an author-ized representative of the Respondent, shall be posted im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter. Copies shall be posted in con-spicuous places, within clear view of all persons entering theRespondent's hall. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, defacedor covered by any other material. Upon request of the Re-gionalDirector, Respondent shall supply him with a suffi-cient number of signed copies for posting by San Juan IslandsCannery if desired by them.(c) Notify the Regional Director for Region 19, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges any violation of the Act not specifically foundherein.Judgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."1'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 19, in writing, within 10 days from the date of this Order, what stepshave been taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees in the ex-ercise of their rights guaranteed in Section 7 of the Actby charging, trying, fining, or otherwise discipliningthem because of their giving testimony adverse to theUnion's position in arbitration procedures before an ar-bitrator under a collective-bargaining agreement.WE WILL NOT in any like or related manner restrainor coerce employees in their exercise of rights guaran-teed in Section 7 of the Act or impair the integrity of thearbitrationproceduresof the collective-bargainingagreement.WE WILL rescind the fine assessed against MarstonBall and expunge from our records all reference to suchfine.WE WILL reimburse the aforementioned Marston Ballfor any amount he may have paid on such fine withinterest at 6 percent from the date of such payment.CANNERYWAREHOUSEMEN, FOODPROCESSORS, DRIVERSAND HELPERS LOCALUNION No. 788,AFFILIATED WITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,INDEPENDENT(Labor Organization)DatedBy(Representative)(Title) CANNERY WAREHOUSEMEN, LOCAL UNION 78829This is an official notice and must not be defaced by any-Any questions concerning this notice or compliance withone.its provisions may be directed to the Board's Office, RepublicThis notice must remain posted for 60 consecutive daysBuilding, 10th Floor, 1511 Third Avenue, Seattle, Washing-from the date of posting and must not be altered, defaced, orton 98101, Telephone 583-4532,covered by any other material.